Citation Nr: 0312746	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-10 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to service connection for a right foot 
disability.  

3.  Entitlement to service connection for a skin disorder 
(claimed as residuals of burns).  

4.  Entitlement to service connection for a laceration of the 
chin.  

5.  Entitlement to service connection for residuals of dental 
trauma (for treatment purposes).  

6.  Entitlement to service connection for a lower extremity 
disability manifested by leg cramps.  

7.  Entitlement to a compensable disability rating for a scar 
below the right knee.  

8.  Entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1941 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that decision, the RO denied service 
connection for an eye disorder, a right foot disability, a 
skin disorder, residuals of a burn of the right ankle, 
residuals of a burn of the left hand, a laceration of the 
chin, and residuals of dental trauma (for treatment 
purposes); a compensable rating for the service-connected 
scar below the right knee; and a 10 percent rating based upon 
multiple noncompensable service-connected disabilities, 
pursuant to 38 C.F.R. § 3.324.  

Following notification of this prior decision, the veteran 
perfected a timely appeal with respect to the denial of these 
claims.  In May 1999, the hearing officer who had conducted a 
personal hearing with the veteran at the RO in August 1998 
redefined the issues of entitlement to service connection for 
a skin disorder, residuals of a burn of the right ankle, and 
residuals of a burn of the left hand as entitlement to 
service connection for a skin disorder (claimed as residuals 
of burns).  Also in May 1999, the hearing officer continued 
to deny the veteran's appealed claims.  

The current appeal also arises from a January 2000 rating 
action, in which the RO, in pertinent part, denied the issue 
of entitlement to service connection for a lower extremity 
disability manifested by leg cramps.  Following notification 
of this previous decision, the veteran perfected a timely 
appeal regarding the denial of the service connection claim.  
In August 2000, the veteran presented testimony regarding 
this issue before a different hearing officer at the RO.  

Further, in statements received at the RO in May and June 
2001, the veteran raised the issue of entitlement to a 
compensable disability rating for his service-connected 
hearing loss.  Subsequently, at an October 2002 personal 
hearing before the undersigned Veterans Law Judge at the RO, 
the veteran presented testimony concerning this compensable 
rating claim.  See, October 2002 hearing transcript (2002 T.) 
at 13-19.  The issue of entitlement to a compensable 
disability rating for bilateral hearing loss with a history 
of thickened right tympanic membrane and aerototis is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the RO for appropriate action.  


REMAND

Further review of the claims folder indicates that, in a 
March 2003 letter, the Board notified the veteran and his 
representative of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  Also in this letter, the Board informed 
them of the efforts that VA would exert to assist in the 
development of the claims as well as the veteran's specific 
duties.  As noted in the March 2003 document, the Board gave 
the veteran and his representative 30 days from the date of 
the letter to respond.  See also, 38 C.F.R. § 19.9(a)(2)(ii).  
Significantly, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  

Additionally, at the personal hearing conducted before the 
undersigned Veterans Law Judge at the RO in October 2002, the 
veteran's representative specifically stated that the 
veteran's skin and dental claims were being withdrawn.  
2002 T. at 2.  Thereafter, when the presiding Veterans Law 
Judge instructed the representative to proceed with the 
remaining issues, the representative questioned the veteran 
on only his eye condition and his service-connected bilateral 
hearing loss.  At this recent personal hearing, neither the 
veteran nor his representative discussed any of the other 
issues on appeal.  On remand, therefore, the RO should 
contact the veteran and ask him to clarify the specific 
issue(s) which he wishes to withdraw.  

With regard to the veteran's claim for service connection for 
an eye disorder, the Board notes that the separation 
examination which was conducted in October 1945 demonstrated 
"anisimetropia high, right, myopia, left" as well as 
corrected vision of 20/40 in the veteran's right eye and 
20/30 in his left eye.  A VA examination completed in May 
1947 reflected normal external structures of each eye, normal 
internal structures of each eye, and corrected vision of 
20/50 in the veteran's right eye and 20/25 in his left eye.  
The examiner did not diagnose an eye disability.  

The first post-service evidence of eye treatment is dated in 
January 1973.  In particular, at a private medical facility 
in August 1973, the veteran underwent an extracapsular 
cataract extraction with peripheral iridectomy and posterior 
capsulotomy of his right eye.  Since that surgery and until 
August 1998, the veteran continued to receive private 
periodic eye treatment.  

In August 1997, the veteran underwent a VA visual examination 
which resulted in a diagnosis of aphakia of the left eye.  In 
November 1998, a private physician explained that the veteran 
had "not followed up in the past four years" and that, 
"[a]s of . . . [that] last visit, . . . [he had] no residual 
disability . . . with his eyes."  

In a January 2000 letter, the VA Chief of Ophthalmology at 
the Bronx VA Medical Center (VAMC) explained that he had 
examined the veteran in December 2000 and that the evaluation 
conducted at that time demonstrated a macular pigment 
disturbance in the left eye.  The physician also expressed 
his opinion that this decreased vision and the macular 
findings "are entirely consistent with the [visual] acuities 
reported in 1945 and are consistent with damage caused by 
trauma."  A VA outpatient treatment record dated in December 
2000 provided impressions of macular pigmentary pathology (a 
small retinal pigment detachment) as well as a conversion 
reaction (tunnel vision) of the left eye.  

Significantly, however, the fact remains that the claims 
folder contains no competent evidence of an injury to the 
veteran's eyes during service.  Furthermore, although a VA 
physician recently expressed his opinion that the veteran's 
decreased vision and macular findings are consistent with the 
visual acuities reported in 1945 and with damage caused by 
trauma, this doctor did not specifically state that he had 
access to, and reviewed, all of the veteran's service, and 
post-service, medical records (including those pertinent 
reports contained in his claims folder).  Consequently, the 
Board determines that, on remand, the veteran should be given 
an opportunity to undergo another VA visual examination by an 
examiner who has not previously examined him and who has 
access to his claims folder to determine the nature, extent, 
and etiology of any eye disorder that he may have.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide, in writing, a 
document which specifically expresses his 
desire to pursue, or to withdraw, the 
issues of entitlement to service 
connection for a right foot disability, a 
skin disorder (claimed as residuals of 
burns), a laceration of the chin, 
residuals of dental trauma (for treatment 
purposes), and a lower extremity 
disability manifested by leg cramps; 
entitlement to a compensable disability 
rating for a scar below the right knee; 
and entitlement to a 10 percent rating 
based upon multiple noncompensable 
service-connected disabilities, pursuant 
to 38 C.F.R. § 3.324.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

3.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered eye treatment 
to him since August 1998.  After 
furnishing the veteran the appropriate 
release forms, obtain the complete 
clinical records from each health care 
provider identified by the veteran that 
have not been previously procured and 
associated with the claims folder.  

4.  The RO should also obtain all of the 
veteran's clinical records relating to 
eye treatment that he has received from 
the Bronx VAMC since his December 2000.  
If these records are not available for 
any reason, that fact should be noted in 
the veteran's claims folder.  

5.  Thereafter, the RO should make 
arrangements to accord the veteran a VA 
examination by a specialist in eye 
disorders, who has not previously 
examined him, to determine the nature, 
extent, and etiology of any eye disorder 
that he may have.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology associated with 
the veteran's visual acuity, which is 
found on examination, should be noted in 
the report of the evaluation.  After 
reviewing the veteran's claims folder as 
well as interviewing and examining him, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that any eye disorder diagnosed on 
examination is in any way related to his 
active military duty, including 
in-service sun exposure (while working on 
unpainted airplanes).  

6.  Thereafter, the RO should 
re-adjudicate the issue(s) remaining on 
appeal.  If the benefit(s) sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue(s) currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the SSOC in October 2001, the statement 
of the case in May 2000, and the SSOC in 
May 1999.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




